Citation Nr: 0721695	
Decision Date: 07/19/07    Archive Date: 08/02/07	

DOCKET NO.  05-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss. 

2.  Entitlement to an initial compensable evaluation for a 
history of duodenal ulcer with gastroesophageal reflux 
disease. 

3.  Entitlement to an initial evaluation in excess of 
30 percent for a history of cervical cancer, status post 
hysterectomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs






WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

During the course of a hearing before the undersigned 
Veterans Law Judge in April 2007, the veteran withdrew from 
consideration the issue of entitlement to an initial 
evaluation in excess of 30 percent for a history of cervical 
cancer, status post hysterectomy.  Accordingly, that issue 
will be dismissed.

Finally, for reasons which will become apparent, the appeal 
as to the issues of initial compensable evaluations for 
service-connected bilateral sensorineural hearing loss and a 
history of duodenal ulcer with gastroesophageal reflux 
disease is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.





FINDING OF FACT

At an April 2007 hearing before the Board, prior to the 
promulgation of a decision in this case, the veteran 
requested withdrawal of the issue of an initial evaluation in 
excess of 30 percent for a history of cervical cancer, status 
post hysterectomy.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of entitlement to an initial evaluation 
in excess of 30 percent for a history of cervical cancer, 
status post hysterectomy, have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

At an April 2007 hearing before the Board, the veteran 
indicated that she wished to withdraw from consideration the 
issue of an initial evaluation in excess of 30 percent for a 
history of cervical cancer, status post hysterectomy.  As the 
veteran has withdrawn her appeal as to that issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on that issue, and it is 
dismissed without prejudice.


ORDER

The appeal for an initial evaluation in excess of 30 percent 
for a history of cervical cancer, status post hysterectomy, 
is dismissed.


REMAND

During the course of the aforementioned hearing in April 
2007, the undersigned Veterans Law Judge alluded to the 
possibility that additional VA medical examinations might be 
necessary prior to adjudication of the veteran's claims for 
initial compensable evaluations for service-connected hearing 
loss and reflux disease.  In that regard, a review of the 
record discloses that the veteran last underwent VA 
examinations for compensation purposes in December 2003, more 
than 3 1/2 years ago.  Significantly, at that time, the 
veteran was afforded only general medical and audiometric 
evaluations, and not a more specialized gastrointestinal 
examination.  Moreover, based on the evidence of record, it 
would appear that neither the general medical nor the 
audiometric examiner had access to the veteran's claims 
folder.  

The Board acknowledges that, in May 2007, the veteran 
underwent an additional audiometric examination at the VA 
Outpatient Clinic located in Mobile, Alabama.  However, that 
examination utilized W-22 word lists rather than the Maryland 
CNC word lists specified by regulation, and is, therefore, 
not adequate for rating purposes.  See 38 C.F.R. § 4.85 
(2006).

Under the circumstances, the Board is of the opinion that 
additional, more contemporaneous examinations are necessary 
prior to a final adjudication of the veteran's claims for 
increased evaluations.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Accordingly, the case is REMANDED to 
the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2007, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA gastrointestinal and 
audiometric examinations in order to more 
accurately determine the current severity 
of her service-connected hearing loss and 
gastroesophageal reflux disease.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims file.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims for initial compensable 
evaluations for her service-connected 
bilateral sensorineural hearing loss and 
history of duodenal ulcer with 
gastroesophageal reflux disease.  Should 
the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in November 2006.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


